MEMORANDUM **
Linden Juhala appeals the district court’s decision affirming the Commissioner of Social Security’s denial of his application for disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. § 416(i). We reverse. Because the parties are familiar with the facts of the case, we do not recite them here.
Juhala claims the ALJ erred in failing to address the 2000 report of treating physician Dr. Ronald Grewenow. An ALJ may disregard a treating physician’s medical opinion, but only upon offering “a specific, legitimate reason[ ] for doing so.” Rodriguez v. Bowen, 876 F.2d 759, 761-62 (9th Cir.1989), see also 20 C.F.R. § 404.1527(d) (“Regardless of its source, we will evaluate every medical opinion we receive.”). Dr. Grewenow’s report represents the opinion of Juhala’s treating physician regarding Juhala’s physical and mental limitations during his insured period. The ALJ committed legal error in failing to explain why he ignored the report. We therefore reverse the district court’s order and remand the case to the agency for consideration of the weight that Dr. Grewenow’s report should be given and a reevaluation of Juhala’s claim in light of the ALJ’s conclusions. We decline to address Juhala’s other arguments.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.